



Exhibit 10.1



pdllogoa21.jpg [pdllogoa21.jpg]






September 12, 2018




Dear Ed:


On behalf of PDL BioPharma, Inc. (‘PDL’ or ‘we’), I am pleased to extend to you
an employment offer for the position of Vice President, Finance. We would work
with you to fix a start date within a reasonable time of the date of this offer
letter. You will report to me as PDL’s VP & Chief Financial Officer. You would
be expected to work full time at our principal place of business at 932
Southwood Boulevard, Incline Village, Nevada 89451.


You agree that you will devote your full business time and efforts to PDL. You
agree that you will not engage in any other business or serve in any position
with, or as a consultant or adviser to, any other corporation or entity
(including as a member of such corporation’s or entity’s board of directors or
other governing or advising body), without the prior written consent of PDL’s
Board. Notwithstanding the foregoing, but only for so long as such activities in
the aggregate do not materially interfere with your duties hereunder or create a
business or fiduciary conflict, you will not be prohibited from (i)
participating in charitable, civic, educational, professional, community or
industry affairs (including membership on boards of directors), (ii) managing
your passive personal investments, and (iii) continuing your service in the
positions that you held as of the date of this Offer Letter, which positions you
have disclosed to me, provided that any such service obligation is not
materially increased beyond what you have disclosed to us.
 
Signing Bonus


You will receive a signing bonus, ten (10) days subsequent to your first day of
employment, comprising a one-time cash payment of $25,000. The signing bonus
will be subject to a one year claw back period from your first date of
employment, in the event you voluntarily leave PDL without Good Reason (as
defined in the attached Severance Agreement) (the Claw Back). The Claw Back will
expire on the one-year anniversary of your first date of employment.




Base Salary


Your annual base salary (as in effect from time to time, ‘Base Salary’) will be
$280,000, less applicable taxes and withholdings, and will be payable in
accordance PDL’s payroll procedures. Your Base Salary shall be reviewed each
year, but will not be subject to decrease unless such decrease is part of an
overall reduction effected for executive officers of PDL.







--------------------------------------------------------------------------------



Target Bonus


Your annual target bonus will be set at fifty percent (50%) of your annual Base
Salary. Your annual bonus will be based sixty percent (60%) on your contribution
to PDL’s achievement of its goals and objectives and forty percent (40%) on your
individual performance as determined by the CFO, CEO and the Compensation
Committee of the Board. Your 2018 annual bonus will be prorated based on the
date of employment. We will work together to develop your personal goals for
2018.


Long-Term Incentive


An important part of PDL’s compensation philosophy is its long-term incentive
program. You will be entitled to participate in PDL’s long term incentive plan
once it has been finalized by the Compensation Committee.


Termination without Cause or Resignation for Good Reason


If you are terminated without Cause or resign for Good Reason, (a) you will
receive a lump sum cash payment equal to (i) one hundred percent (100%) of the
sum of your Base Salary in effect immediately prior to the time of separation,
(ii) seventy-five percent (75%) of the sum of your annual target bonus for the
year in which separation occurs and (iii) twelve months of COBRA Benefits, and
(b)(i) any unvested cash payments and equity awards under any long-term
incentive plan in effect at the date of separation shall ratably accelerate,
vest and pay in proportion to the time lapsed during the vesting period, as
increased by any adjustments and milestones earned by the time of payment, and
(ii) any accrued and unpaid dividends and interest on the then unvested equity
awards shall vest and pay; provided that such payment and other benefit shall be
contingent upon your signing a release of all claims against PDL in a form
acceptable to the Company.


For additional details regarding your severance benefits and the meanings of
‘Cause’ and ‘Good Reason,’ please see Attachment A.


Housing and Relocation Assistance


PDL will pay you $4,000 per month for three years of housing assistance. In
additional, to defray your moving expenses, PDL will reimburse you for such
expenses up to $10,000.
   
Company Policies


You agree to adhere to PDL’s healthcare regulatory compliance program and the
corporate codes, policies and guidelines in place from time to time, including
those set forth on Attachment B.


Health and Related Benefits


Through TriNet, PDL provides a welfare benefits package, including a
comprehensive medical policy and dental plan, as well as life insurance
coverage, in which you will be eligible to participate in accordance with PDL
guidelines. In general, PDL pays 100% of premiums for employee medical, employee
dental and employee vision coverage. In addition, PDL funds between 85% and 90%
of premiums for medical, dental and vision coverage for spouse, dependent, and
domestic partner coverage. Exact reimbursement varies by plan selected.


For a summary of these benefits and your options, please see Attachment C.



--------------------------------------------------------------------------------





Holidays, Vacation and Sick Leave


In 2018, full-time employees will be paid as if they worked twelve (12)
designated holidays. PDL also offers one (1) Unrestricted Floating Holiday
during the calendar year to regular full-time employees. An Unrestricted
Floating Holiday may be used at any time for any occasion, provided that the
employee obtains advance management approval for the scheduled usage of the
Unrestricted Floating Holiday.
In addition, each full-time employee accrues vacation time based on the number
of regular hours worked. In any calendar year, you can accrue up to one hundred
and sixty hours (160) hours or twenty (20) days of paid vacation time. Usage and
scheduling of time off is subject to the direction and approval of your
supervisor.
Finally, PDL offers sick leave when your own illness prevents you from reporting
to work. Your sick leave is calculated in increments for each pay period and,
like vacation time, is based upon hours worked. You can accrue up to forty-eight
(48) hours or six (6) days of sick leave annually. For additional details
regarding these policies, please see Attachment C.


401(k) Plan
Through Fidelity, PDL provides the opportunity for its employees to participate
in our 401(k) Plan. Under the terms of PDL’s 401(k) Plan, the company matches
100% of the employee’s contribution up to 3% of their salary and matches 50% of
the employee’s contribution from 3% to 5% of their salary. Vesting under the
401(k) Plan is immediate. The Compensation Committee reserves the right to
modify any or all of the terms of PDL’s 401(k) Plan, including cessation of the
401(k) Plan.


Other Important Information


This offer is conditional upon successful completion of a background check. You
may begin your employment while the background check in on-going. Your
employment with PDL will not be for a set term, and you will be an at-will
employee. As a PDL employee, you will be free to resign at any time, just as we
will be free to terminate your employment at any time, with or without Cause.
There will be no express or implied agreements to the contrary.


PDL intends that payments and benefits provided to you pursuant to this Offer
Letter be exempt from or comply with all applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended. Any ambiguities in this Offer
Letter shall be construed in a manner consistent with such intent.


For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States.


To indicate your acceptance of our offer, please sign and date this Offer Letter
in the space provided below and return it to me on or before Wednesday,
September 19, 2018, 5:00 p.m. Pacific Daylight Time. By executing this Offer
Letter, you hereby represent that your execution hereof, and performance of your
obligations hereunder, do not, and will not, contravene or otherwise conflict
with any other agreement to which you are a party or any other legal obligation
applicable to you. This Offer Letter, along with the Proprietary Information and
Invention Assignment Agreement, which we will have you sign upon your
acceptance, supersedes any prior representations or agreements, whether written
or oral, with respect to our offer of employment to you. This Offer Letter may
not be modified or amended except by a written agreement, signed by PDL and you.





--------------------------------------------------------------------------------



Please call me if you have any questions. We are very excited at the prospect of
your joining PDL, and I look forward to your response.


Sincerely,
 
 
/s/ Peter S. Garcia
 
 
PDL BioPharma, Inc.
 
Accepted by:
Peter S. Garcia
 
Edward A. Imbrogno
Vice President and Chief Financial Officer
 
/s/ Edward A. Imbrogno
 
 
Dated: 09 - 13 - 2018
 
 
 
 
 
Expected Start Date: 10 - 08 - 2018




